Citation Nr: 1136631	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-05 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for residuals of a right knee replacement, currently evaluated as 30 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to May 1971, including combat service in the Republic of Vietnam.  His decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Although the Veteran's service connection claim was initially limited to PTSD, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the issue has been recharacterized as shown above.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in claims for higher ratings when the issue of unemployability is raised by the record.  The Veteran has raised the issue of entitlement to TDIU with respect to his right knee disability.  In light of Rice, the Board has included the TDIU issue on the title page.

The issues of entitlement to an increased rating for residuals of a right knee replacement and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's tinnitus is rated as 10 percent rating disabling, the maximum rating authorized under Diagnostic Code (DC) 6260; and there are no exceptional circumstances.

2.  Resolving all doubt in the Veteran's favor, major depressive disorder had its onset in service.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus; and the criteria for referral for consideration of an extra-schedular evaluation have not been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, §4.87, DC 6260 (2010).

2.  Major depressive disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim for an increased rating for tinnitus, the Board notes that VA's duties to notify and assist are not applicable because, as discussed below, the application of the law to the undisputed facts is dispositive of the appeal.  The provisions regarding notice and VA's duty to assist a Veteran have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534 (2002); 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Further, the Board grants service connection for major depressive disorder, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist with respect to this issue is necessary.

A. Increased Rating

The Veteran has requested an increased rating for his service-connected bilateral tinnitus.  The RO denied the Veteran's request because under 38 C.F.R. § 4.87, DC 6260, there is no provision for the assignment of a rating in excess of 10 percent for tinnitus, nor any provision allowing separate 10 percent ratings for tinnitus of each ear.  The Veteran appealed this decision to the Board.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit concluded that 38 C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, DC 6260, limit a Veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.

In this case, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, DC 6260.  As there is no legal basis upon which to award an increase, to include a separate schedular ratings for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board further finds that there is no showing that the Veteran's tinnitus reflects so exceptional or so unusual a disability picture as to warrant the assignment of a higher rating on an extraschedular basis.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule. Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Veteran's tinnitus is manifested by ringing in both ears.  The Board finds that the criteria found in the rating schedule adequately contemplate this symptom and that referral for extraschedular consideration is not warranted.

B. Service Connection

The Veteran seeks service connection for a psychiatric disability, to include PTSD.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).   

Service connection for psychoses may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy."  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2010); see also, 38 U.S.C.A. § 1154(b) (West 2002).

The regulations governing claims for service connection for PTSD were amended during the pendency of this appeal.  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39852 (July 13, 2010), to be codified at 38 C.F.R. § 3.304 (f)(3).

In this case, the Veteran asserts that he developed a psychiatric disorder due to his military service, particularly his Vietnam combat service.  In various statements submitted in support of his claim, he reported that he had problems adjusting to life after he returned from Vietnam and that he struggled with symptoms of depression, compulsive behavior, social isolation, impaired sleep, and some marital problems.  He also stated that he attempted to mask these symptoms with alcohol for many years.  The Veteran's brother submitted a statement that attested to the Veteran's behavioral changes, including social isolation and "peculiar behavior," after returning from Vietnam.  The Veteran's three children also submitted statements in which they described having witnessed their father suffer from depression, social isolation, and hypervigilant and compulsive behavior since their childhood.

Service treatment records do not reflect a diagnosed psychiatric disorder.  The Veteran's DD Form 214 reflects service in Vietnam from October 1969 to September 1970 and receipt of the Purple Heart Medal.  At a VA psychiatric examination held in April 2007, a VA examiner determined that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD but had major depressive disorder, obsessive compulsive disorder, and a panic disorder with agoraphobia.  The examiner did not provide an opinion as to whether or not any of these disorders were related to the Veteran's military service.  VA outpatient treatment records reflect diagnoses and treatment for these disorders.  The Board notes that during a mental health consultation in May 2007, a VA physician stated that the Veteran appeared to have developed an anxiety problem after returning from Vietnam.

The Board finds that service connection for an acquired psychiatric disability, variously diagnosed, is warranted.  A current disability is established as the Veteran has been diagnosed with major depressive disorder, obsessive compulsive disorder, and a panic disorder.  Also, because the Veteran is in receipt of a Purple Heart Medal, his service stressors (i.e. an in-service traumatic event) are conceded.  

Although the April 2007 VA examiner did not provide an opinion as to whether the major depression and/or obsessive compulsive disorder, and a panic disorder with agoraphobia are related to service, the Veteran, and several close family members, have reported a onset of depression beginning after service in Vietnam, related to traumatic events experienced during service in Vietnam, and continuing since then.  Their testimony is credible in this regard.  Caluza, 7 Vet. App. 511 (1995).  The Veteran is competent to report the nature, onset, and continuity of his depression, and to state that his depression involved reliving stressful memories from Vietnam, as this is certainly capable of lay observation.  Layno, 6 Vet. App. 465 (1994); Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, the Board notes that a VA physician indicated that the Veteran appeared to have developed an anxiety problem after returning from Vietnam.  Thus, the Board finds that the totality of the evidence supports finding the Veteran's major depressive disorder is associated with events that occurred during service.  Thus, the required nexus is met.  For these reasons, and in resolving all doubt in the Veteran's favor, the competent and probative evidence shows that he is entitled to service connection for an acquired psychiatric disorder.  In reaching this conclusion, the Board has applied the benefit- of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

In light the Board's grant of service connection for major depressive disorder, a separate discussion as to the Veteran's obsessive compulsive disorder and panic disorder with agoraphobia is unnecessary.  The Veteran's service connection claim encompasses all of his currently diagnosed psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Further, VA rates psychiatric disabilities according to the General Rating Formula for Mental Disorders (38 C.F.R. § 4.130, Diagnostic Codes 9201-9440).  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2009); see also Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009) (regarding whether separate ratings would ever be warranted for variously diagnosed psychiatric disabilities).  In effectuating the Board's grant of service connection for major depressive disorder, the RO will assign a single disability rating that encompasses all the overlapping symptoms of the Veteran's major depressive disorder and other acquired psychiatric disorders.


ORDER

An initial rating in excess of 10 percent for tinnitus is denied. 

Service connection for major depressive disorder is granted.


REMAND

The Veteran seeks an increased rating for residuals of a right knee replacement.  He asserts that this disability has worsened since last evaluated.  The Board notes that the most recent VA examination was conducted in November 2006 and the Veteran receives treatment for this condition.  As such, the Board finds that a contemporaneous VA examination is necessary to assess the current nature, extent and severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In addition, the record suggests the Veteran likely receives regular VA treatment for his right knee.  However, records of his VA care are current only as of May 2009.  On remand, any additional VA treatment records dated after May 2009 should be added to the file.  

The Veteran also seeks entitlement to a TDIU.  In this decision, the Board grants service connection for major depressive disorder.  The RO must assign a disability rating for this disability, which may impact whether the Veteran satisfies the schedular requirements for a TDIU rating, as set forth in 38 C.F.R. § 4.16(a).  The issue of entitlement to a higher rating for the right knee may also affect the TDIU claim.  As such, these issues are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete copies of VA outpatient treatment records dated from May 2009 to the present and associate these records with the claims file.  

2.  Contact the Veteran and request that he identify any private medical providers that may have records relevant to his claims that are not already of record.  After securing any necessary authorization, obtain the records.  All efforts should be documented and incorporated into the claims file, and the Veteran should be notified of any negative responses so that he may provide the records.  

3.  Then notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of his symptoms of right knee impairment, i.e. relating to his level of pain, weakness, and functional loss.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an examination to assess the nature and severity of his right knee disability.  The claims folder must be made available to and reviewed by the examiner, and all necessary tests, including X-rays and range of motion studies should be conducted.  The examiner should express the ranges of motion studies in degrees and in relation to normal range of motion, and should fully describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional limitation present in terms of additional degrees of limited motion of the right knee on flexion and extension.  The examiner should also report the extent of the Veteran's pain-free flexion and extension.  

The examiner should also note whether there is any instability, crepitus, or swelling of the right knee upon physical examination.  In doing so, the examiner must acknowledge and discuss the Veteran's report regarding the nature, extent and frequency of any right knee locking, weakness, and/or instability.  The examiner should also provide findings as to the nature and extent of the impact of the Veteran's right knee disability on his occupational functioning.  All findings and conclusions should be set forth in the examination report.  

5.  Afford the Veteran a VA examination to determine whether he is able to work due to his service-connected disability.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities, and in particular his psychiatric disability, both individually and in the aggregate, on his employability.  The examiner must opine as to whether it is at least as likely as not that his service-connected disabilities, without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

6.  Then, readjudicate the claims, including entitlement to TDIU.  The Veteran must be furnished a Supplemental Statement of the Case and given a reasonable period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


